DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Examiner notes that in claim 1, the limitation “within at least one of the extracted frequency ranges” in line 24 lacks antecedent basis. The examiner’s amendment remedies this by changing the limitation to “within at least one of an extracted frequency ranges”.
Further in claim 14, the limitation “means of enabling/disabling the accelerometers…” should be changed to “means for enabling/disabling the accelerometers…”.

The application has been amended as follows: 
1.	A system for determining a set of at least one cardio- respiratory descriptor of an individual during sleep, comprising:
- a measuring device comprising: 
a first set of at least one accelerometer, configured so as to be placed in a thoracic position on the individual; and 
a second set of at least one accelerometer, synchronized with the first set of at least one accelerometer and configured so as to be placed in an abdominal position on the individual; 
- a first memory for recording data coming from the accelerometers; 
- a reference model recorded in second memory, the reference model comprising a correspondence between a set of characteristics distributed over time and a set of given physiological events, each given physiological event preferably being representative of a potential sleep disorder; 
- a set of at least one gyroscope for measuring angular position, synchronized with the first set of at least one accelerometer and configured so as to be placed in another thoracic position on the individual; and

determining, within at least one of an extracted frequency ranges, a set of at least one characteristic representative of a cardio-respiratory and physiological state, together with the time at which the characteristic was extracted; 
comparing the set of at least one determined characteristic with similar characteristics coming from the reference model, and o deducing therefrom a set of at least one probable corresponding event which the individual experienced during a predetermined period of time. time; and 
- filtering means for filtering the data coming from the accelerometers, the filtering means being configured for: 
extracting from data coming from the first set of at least one accelerometer: 
a low frequency range, within the range from 0 Hz to 1 Hz, which corresponds to respiratory activity of the individual, with help of a low-pass filter; 
a medium-frequency range, within the range from 2 Hz to 40 Hz, which corresponds to cardiac activity of the individual, with help of a band-pass filter; and 
a high-frequency range, within the range from 40 Hz to 500 Hz and beyond, which corresponds to snoring activity of the individual, with help of a high-pass filter; and 
extracting at least one low-frequency range, corresponding to the respiratory activity of the individual, from data coming from the second set of at least one accelerometer.


-	means for enabling/disabling the accelerometers and the at least one additional sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791